Montgomery, J.
This case is a companion case to the case of the same title decided at the present term {ante, 333), in which a bill was filed in aid of execution by these complainants. The present bill sets out that, after the decree in the original case in the circuit court, in which the court decreed that the contract referred to in the case of Campbell v. City of Wyandotte, 105 Mich. 1, was void, and before that case was taken to this court, the Western Electric Company brought a suit in assumpsit in the circuit court of the United States for the Eastern district of Michigan against the city of Wyandotte; that the city attorney was directed to retain Dickinson, Thurber & Stevenson as counsel, the attorneys who, in the original suit, attempted to sustain the contract. Upon the trial of this case a verdict was rendered for the plaintiff for $5,968.50, being the amount of the balance due on the *338contract, which, by the decree 'of the Wayne circuit court, had been declared invalid. On the 16th of April, 1804, a judgment was rendered on the verdict, and soon thereafter the money was paid. It is charged in the bill that this was the result of a fraudulent arrangement and conspiracy to secure a collusive judgment in favor of the defendant the Western Electric Company against the defendant the city of Wyandotte, entered into by the company and certain officers of the city. Defendant demurred to this bill, and from an order overruling the demurrer appeals.
The same considerations which control the case between the same parties determine this. The order overruling the demurrer is affirmed, and the case remanded. Complainants will recover costs.
The other Justices concurred.